Case 2:15-cv-14370-RLR Document 54 Entered on FLSD Docket 03/29/2021 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA
                      Case No. 2:15-cv-14370-ROSENBERG/MAYNARD

  NERKEIN CAMPOS

         Plaintiff,

  v.

  CHAVAM ENTERPRISES, Inc. &
  CHAVOITA LESANE

        Defendants.
  _____________________________________/

              ORDER ADOPTING MAGISTRATE’S REPORT AND
       RECOMMENDATION AND HOLDING DEFENDANT IN CIVIL CONTEMPT

         This matter is before the Court upon Plaintiff’s Motion for Order to Show Cause as to

  why Defendant Chavoita Lesane should not be held in civil contempt. DE 36. Plaintiff requested

  the award of all reasonable attorneys’ fees and costs related to costs incurred post-judgment, as

  well as any other relief the Court deemed just and proper. DE 36. The Motion was referred to the

  Honorable Magistrate Judge Shaniek M. Maynard for a Report and Recommendation. DE 37.

  On June 30, 2020, Judge Maynard granted Plaintiff’s Motion for Order to Show Cause and

  ordered Defendant to file a response showing why the Court should not find him in civil

  contempt or impose other sanctions against him. DE 45. Defendant did not respond. On February

  16, 2021, Judge Maynard issued a Report and Recommendation, which included certified facts

  pursuant to 28 U.S.C. § 626(e). Specifically, Judge Maynard found that Plaintiff met her initial

  burden of demonstrating by clear and convincing evidence that Defendant had actual notice of

  the Final Default Judgment, Plaintiffs’ deposition subpoenas, and Judge Maynard’s various

  orders to respond, all of which were valid, lawful, clear, and unambiguous. DE 48 at 5. Despite

  numerous instances of actual notice, Defendant failed to respond to the Plaintiff’s Motion
Case 2:15-cv-14370-RLR Document 54 Entered on FLSD Docket 03/29/2021 Page 2 of 3




  initially or by the extended deadlines and subsequently failed to respond to Judge Maynard’s

  Order to Show Cause [DE 45]. DE 48 at 5. In light of those certified facts, Judge Maynard

  recommended that the Court conduct further civil contempt proceedings by requiring Defendant

  to appear before the Court to show why he should not be found in contempt. Id. at 7. Judge

  Maynard also recommended that the Court order Defendant to pay Plaintiff $2,145.00 for the

  fees and costs Plaintiff incurred in pursuing Defendant’s post-judgment depositions and the

  related motions. Id. No Objections to the Report and Recommendation were filed.

         The Court conducted a de novo review of Judge Maynard’s Report and Recommendation

  and the record. The Court agreed with the analysis and conclusions in the Report and

  Recommendation and found Judge Maynard’s recommendation to be well reasoned and correct.

  Thus, the Court set an evidentiary hearing for March 23, 2021 and ordered Defendant to appear

  before the Court to explain why he should not be held in civil contempt. DE 50. Defendant did

  not make an appearance at the hearing.




                                                2
Case 2:15-cv-14370-RLR Document 54 Entered on FLSD Docket 03/29/2021 Page 3 of 3




          For the foregoing reasons, it is ORDERED AND ADJUDGED as follows:

      1. Magistrate Judge Maynard’s Report and Recommendation [DE 37] is hereby
         ADOPTED.

      2. The Court hereby holds Defendant Chavoita Lesane in CIVIL CONTEMPT for failing
         comply with Plaintiff’s subpoenas, attend the depositions, respond to Judge Maynard’s
         Order to Show Cause [DE 45], and make an appearance at the Court’s evidentiary
         hearing [DE 50].

      3. Defendant Chavoita Lesane is ordered to pay $2,145.00 in attorneys’ fees and costs to
         Plaintiff Nerkein Campos, in addition to the $9.781.00 the Default Final Judgment
         obligates Defendants Chavoita Lesane and Chavam Enterprises Inc. to pay Plaintiff [DE
         35].1

          DONE and ORDERED in Chambers, West Palm Beach, Florida, this 26th day of

  March, 2021.



                                                                _______________________________
                                                                ROBIN L. ROSENBERG
                                                                UNITED STATES DISTRICT JUDGE

  Copies furnished to:
  Counsel of Record
  Pro Se Defendant




  1
    Although Plaintiff noted on page 2 of her Motion that she is seeking the Court’s assistance in requiring Defendant
  to produce himself for his deposition, no request for this relief was made in Plaintiff’s wherefore clause, and Judge
  Maynard did not discuss such relief in her Report and Recommendation. Therefore, the Court will not grant such
  relief at this time.
                                                           3
